1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8
9
10   NICHOLAS ROMERO,                                 Case No. LACV 18-2987-ODW (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   STUART SHERMAN, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
     DATED: _March 30, 2020             ________________________________________
22                                            HONORABLE OTIS D. WRIGHT, II
23                                            UNITED STATES DISTRICT JUDGE

24
25
26
27
28
